DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 13 July 2021 These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,800,494 to Castle et al. in view of U.S. Patent No. 2004/0219789 to Wood et al.
Regarding claim 1 and 24:  Castle et al. disclose a tool (Fig. 1, 10) substantially as claimed and comprising:  a chamber (16) capable of copper diffusion barrier deposition; a chamber (18) capable of copper seed layer deposition and distinct from the chamber capable of copper diffusion barrier 
However, Castle fails to disclose the chamber capable of cleaning comprises: a first volume equipped with a plasma generator; a second volume equipped with a wafer support configured to support a wafer; an ion filter separating the first volume from the second volume; and first and second flow controllers.  Castle also fails to disclose the processing chambers arranged around a central transfer chamber or flow controllers arranged within the cleaning chamber for providing a processing gas.  Notably, however, Castle explicitly states that the tool illustrated in Fig. 1 is illustrative and that one of ordinary skill in the art will understand that the invention may be practice with a variety of processing tools (see, e.g., column 4, rows 42-65)
Wood et al. disclose a cleaning chamber bounded by outer side walls comprising a first volume (Fig. 2A, 30) equipped with a plasma generator (37); a second volume (108) equipped with a wafer support (110) configured to support a wafer; and an ion filter (50) separating the first volume from the second volume for the purpose of allowing radical species to remain in an energized cleaning gas while removing ionic species that could otherwise damage the substrate being processed (see, e.g., para. 34).  
Additionally, Wood et al. discloses the provision of one or more flow valves (i.e. flow controllers) for the purpose of obtaining a desired gas flow (see, e.g., paras. 49 and 56).  Additionally, Examiner notes that the courts have ruled the following with respect to duplication of parts:  the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).   
Finally, Wood et al. teaches a well-known configuration in the art, a cluster tool, wherein a plurality of processing chambers surround a central transfer chamber having an outermost perimeter defined by a continuous structure, wherein the continuous structure isolates an inner region of the central chamber from an ambient atmosphere surrounding the tool for the purpose of allowing processing to proceed interrupted thereby reducing contamination of substrates that may otherwise occur (see, e.g., Fig. 3 and para. 51).  Furthermore, a plurality of chambers having outer side walls directly contacting various portions of the continuous structure are provided for wafer processing.
Thus, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention was made to have provided the cleaning chamber of Castle comprising a first volume equipped with a plasma generator; a second volume equipped with a wafer support; and an ion filter separating the first volume from the second volume in order to allow radical species to remain in an energized cleaning gas while removing ionic species that could otherwise damage the substrate being processed as taught by Wood et al.  It would have also been obvious to provide first and second flow controllers in order to allow for a desired gas flow to be obtained as taught by Wood et al. and to have provided the processing chambers surrounding a central chamber as claimed in order to allow processing to proceed interrupted thereby reducing contamination of substrates that may otherwise occur also as taught by Wood et al.
Regarding the intended use of claims 1 and 24 (and claims dependent thereon), Examiner notes that the courts have ruled the following: with respect to intended use of an apparatus, processing materials used within an apparatus and items worked upon by an apparatus:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart 
With respect to claim 2, the wafer support in Wood et al. is a heated pedestal coupled to a voltage supply (91).  Also see, e.g., para. 50.
With respect to claim 8, setting of the ion filter is considered a feature drawn to intended use.  See above.
With respect to claim 9, Castle et al. further disclose the tool comprising a chamber capable of degassing (12).  Also see above regarding intended use.
With respect to claim 10, the entire tool of Castle et al. is under vacuum.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castle et al. and Wood et al. as applied to claims 1-2, 8-10 and 24 above, and further in view of U.S. Patent Pub. No. 2002/0124867 to Kim et al.
Regarding claims 3-4:  Castle et al. and Wood et al. disclose the invention substantially as claimed and as described above. 
However, Castle et al. in view of Wood et al. fail disclose a first heater configured to heat a wall of the second volume and enclosing the wall of the second volume.
Kim et al. disclose the provision of a heater (Fig. 3, 220) configured to heat a volume as claimed for the purpose of maintaining walls at an appropriate temperature to prevent radicals from sticking to chamber walls (see, e.g., para. 46).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have provided a heater in Castle et al. and Wood et al. to heat the second volume as claimed in order to maintain the walls thereof at an appropriate temperature to prevent radicals from sticking to chamber walls as taught by Kim et al.
With respect to claim 5, see above regarding intended use.
With respect to claim 6, the wafer support of Wood et al. includes a second heater (111) mounted on the heated pedestal.
With respect to the non-structural claim limitations of claims 6, see above regarding intended use.

Claims 12, 14-15 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,800,494 to Castle et al. in view of U.S. Patent No. 2004/0219789 to Wood et al. and U.S. Patent No. 2004/0108469 to Ichiki et al.
Regarding claims 12 and 25:  Castle et al. disclose a tool (Fig. 1, 10) substantially as claimed and comprising:  a chamber (16) capable of copper diffusion barrier deposition; a chamber (18) capable of copper seed layer deposition and distinct from the chamber capable of copper diffusion barrier deposition; and a chamber (14) capable of cleaning adjacent to the central area and distinct from  both the chamber capable of copper diffusion barrier deposition and copper seed layer deposition.
However, Castle fails to disclose the chamber capable of cleaning comprises: a first volume equipped with a plasma generator; a second volume equipped with a wafer support configured to support a wafer; an ion filter separating the first volume from the second volume; and first and second flow controllers.  Castle also fails to disclose the processing chambers arranged around a central transfer chamber or flow controllers arranged within the cleaning chamber for providing a processing gas.  Notably, however, Castle explicitly states that the tool illustrated in Fig. 1 is illustrative and that one of ordinary skill in the art will understand that the invention may be practice with a variety of processing tools (see, e.g., column 4, rows 42-65)
Wood et al. disclose a cleaning chamber comprising a first volume (Fig. 2A, 30) equipped with a plasma generator (37); a second volume (108) equipped with a wafer support (110) configured to 
Wood et al. also teach a well-known configuration in the art, a cluster tool, wherein a plurality of processing chambers surround a central transfer chamber having an outermost perimeter defined by a continuous structure, wherein the continuous structure isolates an inner region of the central chamber from an ambient atmosphere surrounding the tool for the purpose of allowing processing to proceed interrupted thereby reducing contamination of substrates that may otherwise occur (see, e.g., Fig. 3 and para. 51).  Furthermore, a plurality of chambers having outer side walls directly contacting various portions of the continuous structure are provided for wafer processing.
Further regarding claims 12 and 21, Castle et al. discloses a controller (52) to control the overall apparatus including movement of the substrate between the chambers through the apparatus and flows of process gases to the processing chambers (see, e.g., column 8, row 40 through column 10, row 28).  Wood et al. also discloses a controller (300) to control the overall apparatus, which may be part of a multi-chamber apparatus (see, e.g., paras. 58-65), wherein the controller may induce movement of the substrate through the apparatus.
Thus, it would be obvious to one of ordinary skill in the art to controlled modified Castle et al. and Wood et al. to control transfer processes of the wafer between the chambers and substrate processing steps within the chambers as taught by Castle et al. and Wood et al.   It would have also  been obvious to one of ordinary skill in the art at the time of Applicant’s invention was made to have provided the cleaning chamber of Castle comprising a first volume equipped with a plasma generator; a second volume equipped with a wafer support; and an ion filter separating the first volume from the second volume in order to allow radical species to remain in an energized cleaning gas while removing ionic species that could otherwise damage the substrate being processed as taught by Wood et al.  It would have also been obvious to provide first and second flow controllers in order to allow for a desired gas flow to be obtained as taught by Wood et al. and to have provided the processing chambers surrounding a central chamber as claimed in order to allow processing to proceed interrupted thereby reducing contamination of substrates that may otherwise occur also as taught by Wood et al. 
Modified Castle et al. render obvious  a controller configured to induce movement of the wafer from the central area into the cleaning chamber to subject the wafer to hydrogen gas for initial cleaning, to subsequently induce movement of the wafer from the cleaning chamber to the copper diffusion barrier deposition chamber for deposition of a barrier layer on the wafer, to subsequently induce movement of the wafer from the copper diffusion barrier deposition chamber to the copper seed laver deposition chamber for deposition of a copper seed layer on the wafer as detailed above.
Alternatively, with respect to claim 12 (and all claims dependent thereon), the claimed process steps considered to be controlled by the apparatus may be considered to be drawn to intended use, wherein as detailed above, the courts have ruled the following: with respect to intended use of an apparatus, processing materials used within an apparatus and items worked upon by an apparatus:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not 
Modified Castle et al. fails to disclose the ion filter configured to filter plasma according to a variable DC voltage provided by a DC power supply.
Ichiki et al. disclose providing a bipolar (variable) voltage power supply to for the purpose of alternating extracting positive or negative ions so that a workpiece can be processed with reduced adverse effects on the workpiece (see, e.g., paras. 7-17 and 34-85).
Thus, it would have been have been obvious to one of ordinary skill in the art at the time Applicant’s invention effectively filed to have provided a variable voltage power supply in modified Castle et al. in order to process a workpiece with reduced adverse effects as taught by Ichiki et al.
Ichiki et al. does not explicitly disclose the variable voltage power supply is a DC power supply. 
However, Ichiki et al. does teach various types of power supplies may be used including some that are explicitly taught as AC power sources, implying that those not indicated as such are in fact DC power sources.  Additionally, it is noted that the courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982); and  that the test for obviousness is not whether the
features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

With respect to claim 14, Castle et al. further disclose the tool comprising a chamber capable of degassing (12).  Also see above regarding intended use.
With respect to claim 15, the wafer support in Wood et al. is a heated pedestal coupled to a voltage supply (91).  Also see, e.g., para. 50.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castle et al., Wood et al. and Ichiki et al. as applied to claims 12, 14-15 and 25 above, and further in view of U.S. Patent Pub. No. 2002/0124867 to Kim et al.
Regarding claim 16:  Castle et al., Wood et al. and Ichiki et al. disclose the invention substantially as claimed and as described above. 
However, Castle et al., Wood et al. and Ichiki et al. fail disclose a first heater configured to heat a wall of the second volume and enclosing the wall of the second volume.
Kim et al. disclose the provision of a heater (Fig. 3, 220) configured to heat a volume as claimed for the purpose of maintaining walls at an appropriate temperature to prevent radicals from sticking to chamber walls (see, e.g., para. 46).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have provided a heater in modified Castle et al. to heat the second volume as claimed in order to maintain the walls thereof at an appropriate temperature to prevent radicals from sticking to chamber walls as taught by Kim et al.
With respect to the non-structural claim limitations of claims 17, see above regarding intended use.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,800,494 to Castle et al. in view of U.S. Patent No. 2004/0219789 to Wood et al. 
Regarding claims 21, 23:  Castle et al. disclose a tool (Fig. 1, 10) substantially as claimed and comprising:  a chamber (16) capable of copper diffusion barrier deposition; a chamber (18) capable of 
However, Castle fails to disclose the chamber capable of cleaning comprises: a first volume equipped with a plasma generator; a second volume equipped with a wafer support configured to support a wafer; an ion filter separating the first volume from the second volume; and first and second flow controllers.  Castle also fails to disclose the processing chambers arranged around a central transfer chamber or flow controllers arranged within the cleaning chamber for providing a processing gas.  Notably, however, Castle explicitly states that the tool illustrated in Fig. 1 is illustrative and that one of ordinary skill in the art will understand that the invention may be practice with a variety of processing tools (see, e.g., column 4, rows 42-65)
Wood et al. disclose a cleaning chamber comprising a first volume (Fig. 2A, 30) equipped with a plasma generator (37); a second volume (108) equipped with a wafer support (110) configured to support a wafer; and an ion filter (50) separating the first volume from the second volume for the purpose of allowing radical species to remain in an energized cleaning gas while removing ionic species that could otherwise damage the substrate being processed (see, e.g., para. 34).  
Wood et al. also teach a well-known configuration in the art, a cluster tool, wherein a plurality of processing chambers surround a central transfer chamber having an outermost perimeter defined by a continuous structure, wherein the continuous structure isolates an inner region of the central chamber from an ambient atmosphere surrounding the tool for the purpose of allowing processing to proceed interrupted thereby reducing contamination of substrates that may otherwise occur (see, e.g., Fig. 3 and para. 51).  Furthermore, a plurality of chambers having outer side walls directly contacting various portions of the continuous structure are provided for wafer processing.
Further regarding claim 21, Castle et al. discloses a controller (52) to control the overall apparatus including movement of the substrate between the chambers through the apparatus and flows of process gases to the processing chambers (see, e.g., column 8, row 40 through column 10, row 28).  Wood et al. also discloses a controller (300) to control the overall apparatus, which may be part of a multi-chamber apparatus (see, e.g., paras. 58-65), wherein the controller may induce movement of the substrate through the apparatus.
Thus, it would be obvious to one of ordinary skill in the art to controlled modified Castle et al. and Wood et al. to control transfer processes of the wafer between the chambers and substrate processing steps within the chambers as taught by Castle et al. and Wood et al.   It would have also  been obvious to one of ordinary skill in the art at the time of Applicant’s invention was made to have provided the cleaning chamber of Castle comprising a first volume equipped with a plasma generator; a second volume equipped with a wafer support; and an ion filter separating the first volume from the second volume in order to allow radical species to remain in an energized cleaning gas while removing ionic species that could otherwise damage the substrate being processed as taught by Wood et al.  It would have also been obvious to provide first and second flow controllers in order to allow for a desired gas flow to be obtained as taught by Wood et al. and to have provided the processing chambers surrounding a central chamber as claimed in order to allow processing to proceed interrupted thereby reducing contamination of substrates that may otherwise occur also as taught by Wood et al. 
Modified Castle et al. render obvious  a controller configured to induce movement of the wafer from the central area into the cleaning chamber to subject the wafer to hydrogen gas for initial cleaning, to subsequently induce movement of the wafer from the cleaning chamber to the copper diffusion barrier deposition chamber for deposition of a barrier layer on the wafer, to subsequently induce 
Alternatively, with respect to claim 21 (and all claims dependent thereon), the claimed process steps considered to be controlled by the apparatus may be considered to be drawn to intended use, wherein as detailed above, the courts have ruled the following: with respect to intended use of an apparatus, processing materials used within an apparatus and items worked upon by an apparatus:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
With respect to claim 22, Castle et al. further disclose the tool comprising a chamber capable of degassing (12).  Also see above regarding intended use.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-17 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior 
In response to Applicant’s arguments regarding intended use, Examiner notes that the courts have ruled that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, Applicant has not provided any persuasive evidence that the intended use or desired functionality results in a claimed structural difference not found in the relied upon prior art, rather the remarks merely explain the intended use and effects thereof in further detail. 
Applicant is invited to clearly state on the record what additional claimed structures (as argued in remarks) are meant to be included as part of Applicant’s claimed invention that not have been addressed.  Examiner does not necessarily disagree that it is possible for a chamber to have a specific configuration that enables specific steps to be performed and that these features would need to be considered during examination.  Nor does Examiner disagree with the fact that Applicant’s disclosure defines a specific and detailed method method.  However, in the instant case, Applicant has used “configured” language to express method steps, but has not pointed to any particular disclosed feature/structure that specifically enables the method besides what has already been addressed by the prior art of record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP Pub. 2011/0214813 teaches that is known to form a variable dc power supply as a bipolar power supply.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716